NOT DESIGNATED FOR PUBLICATION

                                             Nos. 108,784
                                                  108,785
                                                  108,786
                                                  108,787
                                                  108,799
                                                  108,800
                                                  108,803
                                                  108,900
                                                  108,901
                                                  109,398
                                                  109,431
                                                  109,453
                                                  109,498


                 IN THE SUPREME COURT OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                      EDWUAN L. ASKEW, et al.,
                                           Appellants.


                                    MEMORANDUM OPINION


        Review of the judgment of the Court of Appeals in an unpublished opinion filed October 24,
2014. Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Opinion filed June 2, 2017.
Judgment of the Court of Appeals is affirmed. Judgment of the district court is affirmed.


        Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, was on the briefs for
appellants.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.
                                                     1
       Per Curiam: This appeal consists of 13 consolidated cases. The defendants argue
the lower courts erred in determining that subject matter jurisdiction was lacking to
consider their motions challenging retroactive application of the 2011 amendments to the
Kansas Offender Registration Act (KORA), K.S.A. 22-4901 et seq. Although the
defendants' sentences were final when they filed their motions, on appeal they maintain
jurisdiction existed pursuant to the courts' authority to correct illegal sentences under
K.S.A. 22-3504. The Court of Appeals affirmed. See State v. Askew, No. 108,784, 2014
WL 5609657, at *1 (Kan. App. 2014) (unpublished opinion) ("Because we determine that
the trial court lacked subject matter jurisdiction to consider the merits of the defendants'
claims, we dismiss this appeal."). We granted review.


       In State v. Wood, No. 111,243, 2017 WL 1807396 (Kan. 2017), and State v. Reese,
No. 110,021, 2017 WL 1806482 (Kan. 2017), this court recently rejected arguments
identical to those presented here as grounds for reversing the district courts' dismissal of
nearly identical motions raising constitutional objections to KORA's retroactive
application. We held that the definition of an illegal sentence does not include a claim
that a criminal sentence violates a constitutional provision, so a defendant may not file a
motion to correct an illegal sentence based on constitutional challenges to his or her
sentence. Wood, 2017 WL 1807396, at *2; Reese, 2017 WL 1806482, at *2. And
discerning no meritorious, nonconstitutional challenges to the registration requirements in
the Wood and Reese defendants' motions, we concluded that while the district courts had
jurisdiction to entertain the motions to correct illegal sentences, the courts were right for
the wrong reason because the defendants were not entitled to relief. Wood, 2017 WL
1807396, at *2; Reese, 2017 WL 1806482, at *2. The holdings from Wood and Reese are
equally applicable in these consolidated cases.




                                              2
       We hold that the lower courts had jurisdiction to hear and consider defendants'
motions as motions to correct illegal sentences made pursuant to K.S.A. 22-3504. But the
motions advanced no meritorious arguments demonstrating the challenged sentences
were illegal, so the claims fail on the merits. See State v. Williams, 303 Kan. 585, 595,
363 P.3d 1101 (2016) (affirming judgment as right for the wrong reason).


       Affirmed.


       STEGALL, J., not participating.
       MICHAEL J. MALONE, Senior Judge, assigned.1




REPORTER'S NOTE: Senior Judge Malone was appointed to hear case Nos. 108,784
et seq., vice Justice Stegall under the authority vested in the Supreme Court by K.S.A.
20-2616.
1

                                             3